Citation Nr: 1716722	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-32 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation higher than 60 percent for diabetic nephropathy (renal kidney disease).

2.  Entitlement to an evaluation higher than 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1958 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was evaluated for his diabetes and diabetic nephropathy in March 2014.  Since that time the Veteran stated on his VA-Form 9 in June 2016 that his kidneys have gotten worse.  Along with his statement he submitted a July 2015 private medical record showing the Veteran had stage 3 chronic kidney disease.  Given that the level of impairment associated with the Veteran's diabetic nephropathy has potentially worsened since it was last evaluated in 2014, additional examination is warranted to assess the present severity of his kidney disease.

The Veteran's diabetic nephropathy is rated as 60 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7541 based on renal dysfunction.  In order to get the next higher rating, there must show a number of factors, including limitation of exertion.  His diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, which notes that the evidence must show that diabetes mellitus requires insulin, restricted diet, and regulation of activities in order to get a 40 percent rating.  Because both disabilities require limitation in physical activities - either phrased as limitation of exertion, or regulation of activities - in order to get the next higher level, findings associated with any increase in kidney disease could affect the rating for his diabetes, as well.  For this reason, the diabetes claim should be remanded as well.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify any pertinent treatment records pertaining to his diabetes mellitus and diabetic nephropathy.

2.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his diabetes mellitus and diabetic nephropathy from February 2016 to the present.

3.  The AOJ should then arrange for the Veteran to be scheduled for a VA diabetes evaluation to determine the current severity of his diabetes mellitus.  The examiner should review the record, and state whether the Veteran's diabetes mellitus is manifested by any of the following:

(a)  requires insulin, restricted diet, and regulation of activities (i.e., avoidance of strenuous occupational and recreational activities); 

(b)  episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; 

(c)  requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength.  

The examiner should describe how the diabetes mellitus affects the Veteran's daily life and employment.  

The examiner also must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  The AOJ should also arrange for the Veteran to be scheduled for a VA renal evaluation to determine the current severity of his diabetic nephropathy.  

The examiner should review the record, and state whether the Veteran's diabetic nephropathy is manifested by any of the following:

(a)  persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; 

(b)  requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

The examiner should describe how the diabetic nephropathy affects the Veteran's daily life and employment.  

The examiner also must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  The AOJ should then review the record and readjudicate the claim for a rating higher than 20 percent for diabetes mellitus and rating higher than 60 percent for diabetic nephropathy.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





